Title: From George Washington to Sarah Cary Fairfax, 12 September 1758
From: Washington, George
To: Fairfax, Sarah Cary



Dear Madam,
Camp at Fort Cumberland 12th Septr 1758.

Yesterday I was honourd with your short, but very agreable favour of the first Instt. how joyfully I catch at the happy occasion of renewing a Corrispondance which I feard was disrelishd on your part, I leave to time, that never failing Expositor of All things.—and to a Monitor equally as faithful in my own Breast, to Testifie. In silence I now express my Joy.—Silence which in some cases—I wish the present—speaks more Intelligably than the sweetest Eloquence.
If you allow that any honour can be derivd from my opposition

to Our present System of management, you destroy the merit of it entirely in me by attributing my anxiety to the annimating prospect of possessing Mrs Custis. When—I—need not name it.—guess yourself.—Shoud not my own Honour, and Country’s welfare be the excitement? Tis true, I profess myself a Votary to Love—I acknowledge that a Lady is in the Case—and further I confess, that this Lady is known to you.—Yes Madam, as well as she is to one, who is too sensible of her Charms to deny the Power, whose Influence he feels and must ever Submit to. I feel the force of her amiable beauties in the recollection of a thousand tender passages that I coud wish to obliterate, till I am bid to revive them.—but experience alas! sadly reminds me how Impossible this is.—and evinces an Opinion which I have long entertaind, that there is a Destiny, which has the Sovereign controul of our Actions—not to be resisted by the strongest efforts of Human Nature.
You have drawn me my dear Madam, or rather have I drawn myself, into an honest confession of a Simple Fact—misconstrue not my meaning—’tis obvious—doubt it not, nor expose it,—the World has no business to know the object of my Love, declard in this manner to—you when I want to conceal it—One thing, above all things in this World I wish to know, and only one person of your Acquaintance can solve me that, or guess my meaning.—but adieu to this, till happier times, if I ever shall see them.—the hours at present are melancholy dull.—neither the rugged Toils of War, nor the gentler conflict of A——B—s is in my choice.—I dare believe you are as happy as you say—I wish I was happy also—Mirth, good Humour, ease of Mind and.—what else? cannot fail to render you so; and consummate your Wishes.
If one agreable Lady coud almost wish herself a fine Gentleman for the sake of another; I apprehend, that many fine Gentlemen will wish themselves finer, e’er Mrs Spotswood is possest.—She has already become a reigning Toast in this Camp; and many there are in it, who intends—(fortune favouring)—to make honourable Scar’s speak the fulness of their Merit, and be a messenger of their Love to Her.
I cannot easily forgive the unseasonable haste of my last Express, if he deprivd me thereby of a single word you intended to add.—the time of the present messenger is, as the last might

have been, entirely at your disposal.—I cant expect to hear from my Friends more than this once, before the Fate of the Expedition will, some how or other be determind, I therefore beg to know when you set out for Hampton; & when you expect to Return to Belvoir again—and I shoud be glad to hear also of your speedy departure, as I shall thereby hope for your return before I get down; the disappointment of seeing your Family woud give me much concern.—From any thing I can yet see ’tis hardly possible to say when we shall finish—I dont think there is a probability of it till the middle of November. Your Letter to Captn Gist I forwarded by a safe hand the moment it came to me.—his answer shall be carefully transmitted.
Colo. Mercer to whom I deliverd your message and Compliments, Joins me very heartily in wishing you and the Ladies of Belvoir the perfect enjoyment of every Happiness this World affords.—be assured that I am Dr Madam with the most unfeigned regard, Yr Most Obedient & Most Obligd Hble Servt

Go: Washington


N.B. Many Accidents happening (to use a vulgar saying) between the Cup and the Lip, I choose to make the Exchange of Carpets myself—since I find you will ⟨n⟩ot do me the honour to accept of mine.

